                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLIFFORD BRANDON REPOTSKI,                    :
          Plaintiff,                          :
                                              :
       v.                                     :         CIVIL ACTION NO. 19-CV-1663
                                              :
MONTGOMERY COUNTY                             :
PROBATION & PAROLE                            :
DEPARTMENT, et al.,                           :
         Defendants.                          :

                                             ORDER

       AND NOW, this 4th day of December, 2019, upon consideration of Clifford Brandon

Repotski’s Amended Complaint (ECF Nos. 14 & 20), and the Defendants’ Motion to Dismiss

(ECF No. 21), it is ORDERED that:

       1.    Repotski’s Amended Complaint is DISMISSED WITH PREJUDICE for the

reasons discussed in the Court’s Memorandum, with the exception of the following claims,

which are DISMISSED WITHOUT PREJUDICE:

              a.   Claims dismissed as barred by Heck v. Humphrey, 512 U.S. 477 (1994) are

                   DISMISSED WITHOUT PREJUDICE. Repotski may file a new case only

                   in the event his conviction, sentence, or probation proceedings are reversed,

                   vacated, or otherwise invalidated.

              b. Claims challenging Repotski’s current conditions of confinement at the

                   Montgomery County Correctional Facility are DISMISSED WITHOUT

                   PREJUDICE. Repotski may file a new, separate civil action against

                   Defendants who are responsible for those conditions and any related alleged

                   violations of Repotski’s rights.
       2. Repotski is PLACED ON NOTICE that if he files any new lawsuits that reassert

claims that have already been rejected in an effort to relitigate those claims, he could be

subjected to a prefiling injunction. See Abdul-Akbar v. Watson, 901 F.2d 329, 333 (3d Cir. 1990)

(“When a district court is confronted with a pattern of conduct from which it can only conclude

that a litigant is intentionally abusing the judicial process and will continue to do so unless

restrained, we believe it is entitled to resort to its power of injunction and contempt to protect its

process.”).

       3. The Motion to Dismiss (ECF No. 21) is DENIED AS MOOT and was not

considered in the drafting of the Court’s Memorandum screening this case pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       4. The Clerk of Court shall CLOSE this case.

                                               BY THE COURT:

                                               /s/ Mitchell S. Goldberg

                                               MITCHELL S. GOLDBERG, J.
